Title: To Thomas Jefferson from Ephraim Kirby, 7 August 1801
From: Kirby, Ephraim
To: Jefferson, Thomas


Sir
Litchfield August 7th. 1801
I take the liberty to offer for your perusal and amusement the enclosed effusion of anti-republican malice. It is a true specimen of the present temper of the party in Connecticut.—The mass of the People begin to discern the danger which they have escaped, & to resort to the republican standard; but the work of reformation will be slow.—The priesthood are armed against us with all the powers of their order. Hypocrisy, rank hypocrisy, is more cherished and respected than true religion.—While this state of things continues, the people will in a degree continue to be the dupes of Clerical deception.—
Accept Sir, the assurances of my high respect and steem
Ephm Kirby
